Response to Amendment
The amendment filed June 19, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed March 18, 2022. 
Claims 31-33, 36-41, 43-54, and 56-60 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 31, 39, and 53 to include the allowable subject matter of previous claims 35, 42, 55, which the examiner indicated as allowable in the previous Non-Final Rejection filed March. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 31 and its dependent claims 32-33, 36-38, and 60, the prior art fails to teach that the gripping device has a funnel-shaped insertion opening for the line cable and/or the connection element. While Hermey et al. (US 2018/0208443 A1) teaches (Fig. 6-7): a wedge-shaped blade (13) that may be interpreted as the gripping device, the examiner finds no obvious reason to modify wedge-shaped blade such that the wedge has a funnel-shaped insertion opening for the line cable or the connection element. Such a modification would require improper hindsight reasoning. Further, it would also not make sense to include a funnel-shaped insertion opening in the wedge blade for the connection element, since the connection element (10) of Hermey is not funnel shaped.
Regarding independent claim 39 and its dependent claims 40-41, and 43-52, the prior art fails to teach that the connection member is rotatable around at least one pivot axis. While Hermey et al. (US 2018/0208443 A1) teaches (Fig. 6-7 and 12): a second plug portion (9) that can be interpreted as the connection member, the examiner finds no obvious reason to modify the plug portion to be rotatable around at least one pivot axis. Such a modification would require improper hindsight reasoning and interfere with the intended operation of the guide device (12), which is positioned above the first plug portion plug (9) to guide the second plug portion (10) into alignment with the first plug portion (9)(see Fig. 6-7 of Hermey). Further, it would also not make sense to create a rotatable connection member (9), since the connection element (10) of Hermey is already rotatable through a flexible connection (11).
Regarding independent claim 53 and its dependent claims 54, and 56-59, the prior art fails to teach that the positioning element has reflecting areas offset relative to one another in the travel direction of the load and/or areas with different reflection properties. While Hermey et al. (US 2018/0208443 A1) teaches (Fig. 1-13): a positioning element (guiding device 12) assigned to the connection device or the feed device (3) is provided, the examiner finds no obvious reason to modify the positioning element (12) of Hermey to have multiple reflecting areas offset relative to one another in the travel direction of the load or areas with different reflection properties. Such a modification would require improper hindsight reasoning. Further, while the secondary reference Pachler teaches (Fig. 1-2): a charging contact surface (11) assigned to a feed device (charging station) that can be interpreted as the positioning element which is detectable by a sensor unit (61, 62) arranged on a load (vehicle), the examiner finds no obvious reason to provide multiple reflecting areas offset relative to one another in the travel direction of the load or areas with different reflection properties on the charging contact surface (11). Such a modification would require improper hindsight reasoning
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617